Citation Nr: 0607151	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  02-14 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for basal squamous cell 
carcinoma.

2.  Entitlement to service connection for lower extremity 
peripheral neuropathy.

3.  Entitlement to an increased rating for residuals of 
injuries both feet, currently evaluated as 20 percent 
disabling each foot.

4.  Entitlement to an increased rating for erectile 
dysfunction, currently evaluated as 0 percent disabling 
(noncompensable).


REPRESENTATION

Appellant represented by:	AMVETS





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) as a merged appeal from rating decisions by the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in Reno, Nevada.  In February 2001, the RO granted the 
appellant's claim of entitlement to service connection for 
residuals of injuries to both feet, each evaluated as 20 
percent disabling effective January 29, 1999.  In January 
2004 the RO denied service connection for basal squamous cell 
carcinoma.  In October 2004 the RO denied service connection 
for bilateral lower extremity peripheral neuropathy and 
granted the veteran's claim for service connection for 
erectile dysfunction and assigned a 0 percent disabling 
(noncompensable) evaluation effective February 4, 2004.  He 
was also awarded special monthly compensation for loss of use 
of a creative organ.

In April 2005, the appellant participated in a hearing before 
C. W. Symanski, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).




FINDINGS OF FACT

1.  Skin cancer was not present in service, was not 
manifested within one year of service separation and there is 
no medical opinion relating the skin cancer to in-service sun 
exposure.

2.  The veteran's peripheral neuropathy was not present in 
service, was not manifested within one year of service 
separation and there is no competent medical evidence 
relating it to his service.

3.  The veteran's residuals of injuries to both feet are 
manifested by complaints of pain and numbness; more than 
moderately severe foot disability has not been demonstrated.

4.  There is no evidence that the veteran's erectile 
dysfunction involves deformity of the penis.


CONCLUSIONS OF LAW

1.  Basal squamous cell carcinoma was not incurred or 
aggravated during active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. § 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

2.  The veteran does not have peripheral neuropathy that was 
incurred or aggravated during active service or which may be 
presumed to have been incurred during service.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).

3.  The criteria for an initial evaluation in excess of 20 
percent for residuals of injuries to either foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.119, Diagnostic Codes 5171, 5282, 5284 
(2005).  

4.  The criteria for a rating in excess of 0 percent 
(noncompensable) for erectile dysfunction have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 
4.10, 4.20, 4.27, 4.31, 4.115ba, Diagnostic Code 7522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; the 
appellant's service medical records; service personnel 
records; a VA Peripheral Nerves examination report dated in 
September 2000; photocopies from "The Essential Guide to 
Prescription Drugs"; a printout from Drugs.com; letters from 
a VA examiner dated in January and May 2002; a VA Peripheral 
Nerves EMG study dated in September 2003; a printout from 
www.mentalhealth.com regarding Amitriptyline; a printout from 
www.merck.com regarding squamous cell carcinoma; a VA Feet 
examination report dated in October 2003; a letter from a VA 
examiner dated in April 2004; a printout from 
skincancer.dermis.net; a VA Feet examination report dated in 
August 2004; a VA Peripheral Nerves examination report dated 
in August 2004; VA contract radiographic reports of the right 
and left feet dated in August 2004; a May 2005 report from a 
VA examiner; and VA progress notes 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, regarding the veteran's claims for service connection 
for basal squamous cell carcinoma and lower extremity 
peripheral neuropathy, as well as his claims for increased 
evaluations for service connected residuals of injuries of 
both feet and erectile dysfunction.

The veteran's service medical records show no complaint, 
diagnosis, or treatment of basal squamous cell carcinoma or 
lower extremity peripheral neuropathy.

A September 2000 VA EMG report showed that the veteran stated 
he had had symptoms since 1976, much worse in the last 5 
years.  The veteran complained of numbness of the plantar 
surfaces of the feet.   The veteran stated that the symptoms 
began after a large tower fell on his feet in 1976.  He 
complained of cracking on the plantar surfaces of the feet.  
When standing, the veteran complained of pain and heat in the 
feet.  The examiner gave impressions of a normal EMG of both 
lower extremities and paraspinal muscles, normal nerve 
conduction studies of both lower extremities, normal "F" 
waves of both lower extremities, normal "H" reflexes of 
both lower extremities, paresthesiae, and no evidence of 
peripheral neuropathy.

A January 2002 letter from Dr. Gaceta stated that the veteran 
suffered from hallux rigidus and degenerative joint disease 
of the feet, the symptoms of which included chronic pain on 
prolonged standing and walking.

An April 2002 VA progress note showed that, upon X-ray, the 
veteran's left foot showed degenerative changes at the first 
metacarpal "pharyingial" joint.  There had been internal 
fixation utilizing pins in the proximal phalanx of the first 
toe of the left foot.  The remainder of the bones and soft 
tissues were within normal limits. 

A VA Pathology report from April 2003 diagnosed a tissue 
sample from the veteran's left eyebrow as basal cell 
carcinoma with sclerosing features.

In September 2003 a VA Peripheral Nerves EMG study showed 
that the veteran said that for the past 5 or 6 years he had 
pain, burning, and tingling of the feet.  The examiner gave 
impressions of normal EMGs of both lower extremities and 
paraspinal muscles, normal nerve conduction studies of both 
lower extremities, normal "F" waves of both lower 
extremities, normal "H" reflexes of both lower extremities, 
and paresthesiae.  The examiner found no evidence of 
neuropathy, myopathy, or radiculopathy.  After reviewing the 
claims folder he found no evidence of any residual 
neurological deficits as a direct result of the service-
related injuries to the veteran's feet.

An October 2003 VA Feet examination report showed that the 
examiner diagnosed the veteran with left great toe hallux 
rigidus involving the metatarsophalangeal joint of the great 
toe and marked limitation of motion of the interphalangeal 
joint status post healed fracture or surgery directed towards 
the metatarsophalangeal joint along with decreased sensation 
of the plantar aspect of the distal foot and all five toes.  
He diagnosed the veteran's right foot with hallux rigidus 
involving the great toe metatarsophalangeal joint with 
painful limited motion of the interphalangeal joint status 
post healed fracture or surgery directed towards the 
metatarsophalangeal joint and possibly the distal first 
metatarsal.  The examiner believed that the veteran developed 
decreased sensation and numbness involving the plantar aspect 
of both feet in all ten toes due to a slow progressive hallux 
rigidus development involving both great toes which caused 
him to walk in an unusual fashion, most likely causing him to 
develop pressure phenomenon involving the peripheral nerves 
to the distal sole of his foot and all ten toes.  The veteran 
had no metabolic reason for developing the numbness involving 
both feet.  It was the examiner's opinion that absent any 
other history of the veteran's present numbness, involving 
both forefeet and all ten toes on the plantar aspect 
bilaterally, it was more likely than not secondary to the 
bilateral foot injury that occurred in 1976, which had slowly 
resulted in his developing severe arthritis involving the 
metatarsophalangeal joints to the great toes in both feet.

VA Radiographic reports of the feet dated in October 2003 
showed diagnoses of severe osteoarthritis of the right great 
toe first metatarsophalangeal joint and severe osteoarthritis 
of the left great toe first metatarsophalangeal joint.

Letters dated in May 2002 and April 2004 from Dr. Gaceta 
showed that he believed the veteran had peripheral 
neuropathy.

The VA Feet examination report from August 2004 showed that, 
on physical examination, the veteran's range of motion of the 
ankles bilaterally was dorsiflexion to 5 degrees and plantar 
flexion to 40 degrees.  There was minimal discomfort at the 
end of the range of motion.  There were increased symptoms 
after repetitive use of the joint.  There was tenderness of 
both great toes.  The veteran did not seem to have a grossly 
abnormal gait.  There was no callus or skin breakdown and the 
veteran's skin and vascular systems were within normal 
limits.  The veteran was not able to rise on his toes.  He 
had a "right third hammertoe."  The examiner found that, 
upon diagnostic workup, right foot X-rays showed mild 
degenerative changes at the first "MP" joint with sclerosis 
and joint space narrowing.  There was some early plantar and 
dorsal spurring of the calcaneus.  The left foot X-ray showed 
evidence of prior surgery at the MP joint space with 
placement of internal fixation wires.  Degenerative changes 
of the first "MTP" joint were again noted with narrowing of 
the joint space associated with sclerosis.

The VA Peripheral Neuropathy examination report from August 
2004 showed that the veteran was diagnosed with status post 
bilateral first toe fracture with degenerative joint disease 
and hallux rigidus.  He had pain on the first 
metatarsophalangeal joint that depended upon the activity 
level.  The veteran was diagnosed with idiopathic peripheral 
neuropathy.  The examiner noted that the veteran claimed his 
neuropathy was due to amitriptyline treatment and stated that 
amitriptyline can cause peripheral neuropathy as a side 
effect but he was unable to find any literature regarding 
chronic neuropathy cause by amitriptyline.  The examiner 
could not resolve this without resorting to speculation.  The 
veteran was diagnosed with impotence and the examiner 
believed that it was most likely caused by Neurontin and 
would continue as long as the veteran continued to take it.

A form filled out by Dr. Gaceta from May 2005 showed a 
diagnosis of peripheral neuropathy.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  Certain chronic 
diseases including cancer and organic diseases of the nervous 
system may be presumed to have been incurred in service if 
the specified disease is manifested to a degree of 10 percent 
or more within one year of service separation, the absence of 
any findings of the disease in service notwithstanding.  
38 C.F.R. §§ 3.307, 3.309.

A.  Basal Squamous Cell Carcinoma

The Board finds that service connection for basal squamous 
cell carcinoma is not warranted.  The veteran's service 
medical records show no in-service complaint, diagnosis, or 
treatment of any kind of skin cancer.  The first medical 
evidence of any skin cancer comes in a VA Pathology report 
from April 2003 that diagnosed a tissue sample from the 
veteran's left eyebrow as basal cell carcinoma with 
sclerosing features.  This report is dated some 20 years 
after the veteran's separation from active service.  This 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board recognizes that the 
veteran was stationed on ships that sailed in the Pacific 
Ocean at tropical latitudes and acknowledges the texts 
submitted by the veteran to the effect that prolonged 
exposure to sun can cause skin cancer and that the sun is 
stronger near the equator.  However, a February 1997 progress 
note from Dr. White showed that the veteran should use 
sunscreen on his face as he had "a lot of sun exposure at 
work."  The Board finds that there is no competent medical 
evidence in the record to show that the veteran's basal 
squamous cell carcinoma is specifically related to in-service 
sun exposure.  Accordingly, the veteran's claim for service 
connection for basal squamous cell carcinoma must be denied.

B.  Lower Extremity Peripheral Neuropathy

The Board finds that service connection for lower extremity 
peripheral neuropathy is not warranted.  The veteran's 
service medical records contain no evidence of in-service 
complaint, diagnosis or treatment of lower extremity 
peripheral neuropathy or numbness following his bilateral 
foot injuries.  The first possible diagnosis of peripheral 
neuropathy comes in a May 2002 letter from Dr. Gaceta.  This 
letter is dated some 19 years after the veteran's separation 
from active service.  This lengthy period without complaint 
or treatment is evidence that there has not been a continuity 
of symptomatology, and weighs heavily against the claim.  The 
Board notes that an October 2003 VA Feet examination report 
stated that any numbness in the veteran's feet was more 
likely than not secondary to his traumatic foot injuries that 
caused him to develop severe arthritis of the feet.  It did 
not mention peripheral neuropathy.  The Board also notes that 
the veteran is already service-connected for right and left 
great toe fractures "with traumatic arthritis and decreased 
pinprick."  Because service connection has already been 
established for residuals of injuries to both feet, including 
decreased pinprick, any additional award of service 
connection for symptoms thereof would violate the prohibition 
on the "pyramiding" of symptoms.  See 38 C.F.R. § 4.14 
(2005), which proscribes the evaluation of the same 
disability under various diagnoses.  The most recent VA 
examination report, dated in August 2004, showed that the 
examiner diagnosed the veteran with "idiopathic peripheral 
neuropathy."  The veteran has argued that he was prescribed 
amitriptyline in service for insomnia and that this caused 
the neuropathy.  The examiner agreed that use of 
amitriptyline could cause peripheral neuropathy as a side-
effect.  However, he was unable to find any literature 
regarding chronic neuropathy caused by amitriptyline.  The 
examiner could not resolve this without resorting to 
speculation.  As such, the Board finds that there is not a 
credible nexus opinion linking the veteran's idiopathic 
peripheral neuropathy to his service.  The claim must be 
denied.

C.  Conclusion

The Board has considered the veteran's lay statements 
regarding his claims for service-connection.  The Board 
points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims for entitlement to service 
connection for basal squamous cell carcinoma and peripheral 
neuropathy of the lower extremities.  It follows that there 
is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).

III.  Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  The veteran is appealing the 
original assignments of disability evaluations following 
awards of service connection.  In such cases, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

A.  Entitlement to a Higher Initial Evaluation for Residuals 
of Injuries to Both Feet

The veteran's residuals of injuries to the right and left 
great toes are each currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a Diagnostic Code (DC) 5284 
(2005).  A 20 percent evaluation is warranted for other foot 
injuries that are moderately severe.  A 30 percent evaluation 
is warranted for other foot injuries that are severe.  
Finally, a 40 percent evaluation is warranted for other foot 
injuries with actual loss of use of the foot.

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2005).  The Board further 
observes that amputation of the great toe, without metatarsal 
involvement, warrants a 10 percent evaluation.  A 30 percent 
evaluation is warranted for amputation of the great toe with 
removal of the metatarsal head.  See38 C.F.R. § 4.71a DC 
5171.

The evidence does not show disability of sufficient severity 
to warrant ratings in excess of 20 percent under DC 5284.  
The evidence does not show that the veteran's bilateral foot 
condition is consistent with a severe foot injury.  His 
service-connected bilateral foot condition does not rise to 
the level of amputated great toes, including removal of the 
metatarsal head.  The August 2004 VA Feet examination report 
showed that, though the veteran was unable to rise on his 
toes, he did not have a grossly abnormal gait, and there was 
no callus or skin breakdown.  He did not require a brace or 
any orthopedic device and X-rays showed some arthritic 
changes, but nothing of such magnitude as to warrant a 
finding of severe foot disability.  As such, an evaluation in 
excess of 20 percent is not warranted for either foot.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

A higher evaluation is not warranted for functional loss.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995); VAGCOPPREC 9-98.  In this case, when 
looking at the history of the veteran's disability, the Board 
notes that the veteran's current evaluations of his residuals 
of injuries to both feet considered neurological symptoms, 
including "decreased pinprick."  The August 2004 VA Feet 
examination report showed that the veteran did not seem to 
have a grossly abnormal gait, there was no skin breakdown, 
his skin and vascular systems were within normal limits.  
None of the evidence presented additional functional loss as 
to approximate the criteria for a rating in excess of 20 
percent under any potentially applicable code, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the veteran's residuals of injuries to both feet cause 
"marked" interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

In reaching this decision regarding this claim for a higher 
initial evaluation, the Board has considered the veteran's 
statements.  However, the preponderance of the evidence is 
against the claim.  The Board has also considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Entitlement to a Higher Initial Evaluation for Erectile 
Dysfunction

The veteran's service-connected erectile dysfunction has been 
evaluated as 0 percent disabling (noncompensable) since 
February 4, 2004.  The RO rated the veteran under Diagnostic 
Code 7522, penis, deformity, with loss of erectile power.  
Compared to the other disabilities available for analogy, the 
anatomical location and the necessary rating criterion of 
loss of erectile power makes for the only viable analogy.  It 
should be emphasized that the veteran has already been 
awarded special monthly compensation for loss of use of a 
creative organ. 

Under the criteria for diagnostic code 7522, penis, 
deformity, with loss of erectile power, it is provided that a 
20 percent rating requires deformity of the penis with loss 
of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 
(2005).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

There is no evidence that the veteran's penis is deformed.  
The only manifestation of his disability appears to be 
erectile dysfunction secondary to medication.  See VA 
Peripheral Neuropathy examination report dated in August 
2004.  This does not, however, meet the requirements for a 
compensable rating.  38 C.F.R. § 4.31.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claim.  The Board has also considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claim, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



C.  Conclusion

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the veteran's knee disabilities cause "marked" interference 
with employment or require frequent hospitalizations or 
otherwise produce unrecognized impairment suggesting 
extraschedular consideration is indicated.

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
September 2003 and June 2004.  The June 2004 letters 
satisfied element (1) by informing the veteran that evidence 
showing that his service-connected disability had increased 
in severity was necessary to substantiate his claim.  It 
satisfied element (2) by informing the veteran that VA is 
responsible for getting relevant records from any Federal 
agency, that VA would provide a medical examination if VA 
deemed it necessary, and that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Finally, the June 2005 letter satisfied element (3) 
by informing the veteran that it is his responsibility to 
make sure that VA receives all requested records that are not 
in the possession of a federal department or agency.  Since 
these letters fully provided notice of elements (1), (2), and 
(3), see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the June 
2004 letters contained a specific request to send any 
evidence in his possession that pertained to his claim to VA.  
In addition, he was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of statements of the case (SOCs) 
and a supplemental statement of the case (SSOC) sent to him 
in August 2002, October 2002, May 2004, and January 2005.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for basal squamous cell 
carcinoma is denied.

Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy is denied.

Entitlement to an evaluation in excess of the 20 percent 
rating currently in effect for residuals of injuries to each 
foot is denied.

Entitlement to a higher initial evaluation, in excess of 0 
percent disabling (noncompensable), for erectile dysfunction 
is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


